United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                               October 3, 2006

                                    Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. KENNETH F. RIPPLE, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                ]   Appeal from the United
        Plaintiff-Appellant,             ]   States District Court for
                                         ]   the Northern District of
No. 05-1785                      v.      ]   Illinois, Eastern Division.
                                         ]
PAUL M. VAN EYL,                         ]   No. 02 CR 287
        Defendant-Appellee.              ]
                                         ]   James B. Zagel,
                                         ]        Judge.


     The opinion of this court issued on October 2, 2006, is WITHDRAWN and the
judgment is VACATED. A revised opinion will be issued in the near future.